DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a motor assembly comprising: a motor with a central axis extending in an axial direction; a housing including a housing space to house the motor; oil in a vertically lower region of the housing space; and an oil passage to lead the oil from the vertically lower region of the housing space through the motor to the vertically lower region of the housing space; wherein the housing space of the housing is divided into a motor chamber and a gear chamber by a partition; an oil pool is provided at a bottom portion of the gear chamber; a bottom portion of the motor chamber is vertically higher than the bottom portion of the gear chamber; the partition includes a partition opening; the oil passage includes an electric pump, a cooler, a first flow passage, a second flow passage, and a third flow passage; the first flow passage connects the oil pool and the electric pump to each other; the second flow passage connects the electric pump and the cooler to each other; the third flow passage connects the cooler and the motor chamber to each other; and the oil gathered at the bottom portion of the motor chamber travels into the oil pool through the partition opening. 
Claims 2 and 3 are allowable for their dependency on claim 1.
None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834